DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “The stake insertion and removal tool of claim 9 wherein the lower end, linkage, and clamping portion are removable as a singular subassembly from the upper end of the vertically extending pole portion.” Claim 10 depends on Claim 1 (though a series dependencies on the previous claims), and Claim 1  is where the term “the lower end” is first 
As best understood from the Specification, the singular subassembly does not (and cannot) include any portion of the lower end of the pole, in order for this singular subassembly to be “removable”.  More specifically, Figs. 8 and 9 show the singular subassembly (210) that has been turned upside down and placed on a stake (204) in order to remove the stake from the ground.  As shown in Figs. 8 and 9, there is no portion of the pole, specifically the lower end (106) that forms the singular subassembly because it would extend downward towards the ground and interfere with placing the singular subassembly near the ground to pull the stake from the ground.  Instead, as explained in the Specification and as shown in Fig. 1, the fixed clamping member (104) includes a rod (136) connected to it, upon which, the pole lower end (106) is placed.  While Applicant is free to define the claimed “vertically extending pole portion” as including the fixed clamping member (104), it is only this fixed clamping member (104) and it connected rod (136) that forms a part of the singular subassembly. Moreover, the disclosure does not discloses the pole as having two distinct separable parts, but instead only explains that the pole has an upper end (102) and a lower end (106).  Without disclosing that the pole has a lower end (106) that can be separated from the upper end (104), it is improper for Claims 10 and 12 to recite that, the “lower end” of the “vertically extending pole portion”/pole forms a part of the removable, singular subassembly.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



6.	Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Carlino, US 9,095,087, in view of Bloswick et al., US 8,413,959.
With regard to Claim 1, Carlino discloses a tool (Figs. 1-17, C5, L41 – C9, L10) comprising: 
a vertically extending pole portion (3, 4, 10, Figs. 1-3, 9-10, C5, L41-C7, L25) having an upper end (33) for grasping (Figs. 1-3) and a lower end (32) comprising a fixed clamping surface (4, 41); 
a clamping portion (5, Figs. 12-15) connected to the pole portion approximate the lower end by linkage (1, 2, 14, 15), movable relative to the pole portion through the linkage, and comprising a step (13) and a movable clamping surface (5, 41) ; 
wherein a downward force on the pole forces the movable clamping portion (5) toward the fixed clamping portion (4) through the linkage, thereby forcing the movable clamping surface toward the fixed clamping surface (Figs. 1-3) to grasp an elongated object placed therebetween.

With regard to Carlino teaching the use of his tool to remove weeds instead for the purpose of inserting and removing stakes, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Carlino’s tool has all of the claimed structural limitations and would be capable of removing any 
Carlino fails to teach a structure where a downward force on the step causes the clamping portions to grip the object. Bloswick discloses a bar removal device (10, Figs. 1-5, C4, L64 – C11, L13) that includes a pole (26, Figs. 1-3), connected to a fixed clamping portion (44, Figs. 4a; 46, Fig. 4b), a movable clamping portion (32, Fig. 4b), a linkage (12, 24, 25) and a step (18) wherein  a downward force on the step causes the bar/stake to be grasped and lifted to remove the bar/stake from the ground.   It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Carlino such that a downward force on the step causes the clamping and lifting of the object because the operator of the tool can leverage his or her weight to create the lifting force, and should be able to achieve a greater lifting force than by pulling a vertically extending pole, as taught by Bloswick (C2, L7 – C4, L7) and the physics laws regarding lever arms.
With regard to Claim 2, Carlino discloses wherein the fixed and movable clamping surfaces are substantially planar (Fig. 1), include grip-enhancing features (41, Fig. 12), and include springs (6, 7, Figs. 14-17) for biasing the movable clamp away from the fixed clamping surface (C7, L26 – C8, L5, Claim 5).
With regard to Claim 3, Carlino discloses that the grip-enhancing features are textured surfaces (Fig. 12, C7, L7-12, which can be construed to be either teeth or knurling).
With regard to Claim 4, Carlino discloses wherein the movable clamping surface is substantially parallel to the fixed clamping surface (Fig. 1). 
With regard to Claim 12, Carlino discloses the lower end (32), linkage (2), and clamping portion (4, 5) are removable as a singular subassembly from the upper end of the vertically extending pole portion (C3, L62- C4, L4, C7, L41-57).

Allowable Subject Matter
7.	Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



                                                                                                                                                                                                        /LYNN E SCHWENNING/Primary Examiner, Art Unit 3652